1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DOUGLAS J. BEEVERS, # 288639
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Defendant
     MARC ANTHONY GONZALEZ
6
7                               IN THE UNITED STATES DISTRICT COURT
8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                      )    Case No. 2:18-cr-195-MCE
10                                                  )
                              Plaintiff,            )    AMENDED STIPULATION AND ORDER TO
11                                                  )    CONTINUE STATUS CONFERENCE
            v.                                      )
12                                                  )
     MARC ANTHONY GONZALEZ,                         )    Date: February 7, 2019
13                                                  )    Time: 10:00 a.m.
                              Defendant.            )    Judge: Hon. Morrison C. England
14                                                  )
15
             IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
16
     Attorney, through James Conolly, Assistant United States Attorney, attorney for Plaintiff, and
17
     Heather Williams, Federal Defender, through Assistant Federal Defender Douglas J. Beevers,
18
     attorneys for Marc Anthony Gonzalez, that the status conference scheduled for February 7, 2019,
19
     at 10:00 a.m., be vacated and the matter continued to February 21, 2019, at 10:00 a.m. for status
20
     conference.
21
             Defense counsel requires additional time to review additional discovery, conduct further
22
     investigation regarding potential mitigation, to engage in legal research, and to consult with the
23
     client regarding a possible resolution of this matter.
24           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be
25   excluded from February 5, 2018, through and including February 21, 2019; pursuant to 18
26   U.S.C. §3161 (h)(7)(A) and (B)(iv)[reasonable time to prepare] and General Order 479, Local
27   Code T4 based upon continuity of counsel and defense preparation.
28

      Stipulation and Order                             -1-
1            Counsel and the defendant also agree that the ends of justice served by the Court granting
2    this continuance outweigh the best interests of the public and the defendant in a speedy trial.
3
     DATED: February 6, 2019
4                                                  Respectfully submitted,
5
                                                   HEATHER E. WILLIAMS
6                                                  Federal Defender

7                                                  /s/ Douglas J. Beevers
                                                   DOUGLAS J. BEEVERS
8                                                  Assistant Federal Defender
                                                   Attorney for MARC ANTHONY GONZALEZ
9
10
     DATED: February 6, 2019                       MCGREGOR W. SCOTT
11                                                 United States Attorney

12                                                 /s/ James Conolly
                                                   JAMES CONOLLY
13                                                 Assistant U.S. Attorney
                                                   Attorney for Plaintiff
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order                          -2-
1                                                  ORDER
2            The Court, having received, read, and considered the parties’ stipulation, and good cause
3    appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court
4    specifically finds the failure to grant a continuance in this case would deny counsel reasonable
5    time necessary for effective preparation, taking into account the exercise of due diligence. The
6    Court finds the ends of justice are served by granting the requested continuance and outweigh the
7    best interests of the public and defendants in a speedy trial.
8            The Court orders the time from the date the parties stipulated, February 5, 2019, up to
9    and including February 21, 2019, shall be excluded from computation of time within which the
10   trial of this case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C.
11   §3161(h)(7)(A) and(B)(iv) [reasonable time for counsel to prepare] and General Order 479,
12   (Local Code T4). It is further ordered the February 7, 2019 status conference shall be continued
13   until February 21, 2019, at 10:00 a.m.
14           IT IS SO ORDERED.
15   Dated: February 7, 2019
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order                           -3-
